                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

GEICO MARINE INSURANCE                   )
COMPANY,                                 )
                                         )
        Plaintiff,                       )        Civil Case No.
                                         )        5:19-cv-44-JMH
V.                                       )
                                         )
CHARLES MONETTE,                         )        MEMORANDUM OPINION
                                         )            AND ORDER
        Defendant.                       )

                            **    **    **   **    **

        This matter comes before the Court on Plaintiff GEICO Marine

Insurance Company’s (“GEICO”) Motion for Judgment on the Pleadings

[DE 14] and Defendant Charles Monette’s Motion for Summary Judgment

[DE 16]. Having considered the matter fully, and being otherwise

sufficiently advised, GEICO’s Motion for Judgment on the Pleadings

[DE 14] will be denied and Monette’s Motion for Partial Summary

Judgment [DE 16] will be granted in part and denied in part.

                 I. FACTUAL AND PROCEDURAL BACKGROUND

        On May 23, 2018, GEICO issued Monette a marine insurance

policy (“the Policy”) for a 1986 Creekmore Monohull Sailboat (“the

boat”). [DE 1-1]. The policy period began on June 30, 2018 and

ended on June 30, 2019. Id. On or about August 22, 2018, Monette

filed an insurance claim for water damage to the boat, and a GEICO-

hired surveyor reported the damage was caused by deterioration and

found    the   boat   was   in   poor   condition       and   over   insured   at
$90,000.00. [DE 1, at 3-4; DE 14, at 1; DE 17-1, at 1-4]. On

September 20, 2018, GEICO issued an endorsement, which became

effective on October 5, 2018, amending the cruising limits of the

boat from “Coastal and Inland waters of the U.S. and Canada” to

“Port Risk Ashore.” [DE 1-1, at 1-4]. The endorsement clarified,

“This     restriction   provides   no       coverage   for   navigation,   and

coverage will only apply to the insured vessel while the boat is

out of the water.” Id. at 2.

        On October 10, 2018, the boat was damaged by Hurricane

Michael, and GEICO declared the boat to be a “constructive total

loss.” [DE 1, at 4-5]. In Monette’s Answer [DE 6], he admits that

at the time of the loss, “[T]he boat was afloat in its slip at Sun

Harbor Marina in Panama City, Florida . . . .” [DE 6, at 2].

Following the storm, the Coast Guard demanded the boat be removed

from the water immediately, and GEICO paid $9,000.00 to do so. [DE

1, at 5]. Since the boat was in the water at the time of the loss,

GEICO found that the loss occurred outside the cruising limits and

denied coverage for Monette’s claim for property damage to the

boat. Id.

        On February 12, 2019, GEICO filed its Complaint [DE 1] seeking

a declaration that the Policy provides no coverage for Monette’s

loss and a return of the $9,000.00 for salvaging the boat. Id. at

5-6. On March 27, 2019, Monette filed his Answer and Counterclaim

[DE 6] requesting a declaration that GEICO’s endorsement is void

                                        2
and the loss of the boat was covered under the Policy and a judgment

finding GEICO breached the insurance contract and Policy, violated

Kentucky’s Unfair Claims Settlement Practices Act, KRS 304.12-230,

and acted in bad faith. Additionally, Monette claims he is entitled

to punitive damages. Id.

     On June 11, 2019, GEICO filed the present Motion for Judgment

on the Pleadings [DE 14] seeking judgment only on the issue of

coverage. Whether GEICO is entitled to recover the $9,000.00 GEICO

paid to salvage the boat is not before the Court at this time. [DE

14-1, at 2 n.1]. The Court must also consider Monette’s July 2,

2019, Motion for Partial Summary Judgment [DE 16], which asks the

Court to find the endorsement GEICO relied on to deny coverage is

void, and the damage to the boat is covered under the Policy. [DE

16, at 1].

                           II. DISCUSSION

         A. GEICO’S MOTION FOR JUDGMENT ON THE PLEADINGS

     GEICO moves for judgment on the pleadings under Fed. R. Civ.

P. 12(c). [DE 14]. A motion for judgment on the pleadings requires

the same “‘standard of review employed for a motion to dismiss

under Rule 12(b)(6).’” Florida Power Corp. v. FirstEnergy Corp.,

810 F.3d 996, 999 (6th Cir. 2015) (quoting Tucker v. Middleburg-

Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008)). “After the

pleadings are closed . . . a party may move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c). Under such a motion, “‘all well-

                                 3
pleaded material allegations of the opposing party must be taken

as true, and the motion may be granted only if the moving party is

nevertheless clearly entitled to judgment.’” Tucker, 539 F.3d at

549) (quoting JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577,

581 (6th Cir. 2007)). However, the Court “‘need not accept as true

legal conclusions or unwarranted factual inferences.’” Winget, 510

F.3d at 581-82 (quoting Mixon v. Ohio, 193 F.3d 389, 400 (6th Cir.

1999)). “A motion brought pursuant to Rule 12(c) is appropriately

granted ‘when no material issue of fact exists and the party making

the motion is entitled to judgment as a matter of law.’” Tucker,

539   F.3d   at   549   (quoting   Winget,   510   F.3d   at   582).   “[W]hen

determining whether a plaintiff is entitled to a Judgment on the

Pleadings, such a judgment may be based on admissions by the

Defendant under Fed. R. Civ. P. 8(b).” Finisar Corp. v. Cheetah

Omni, LLC, No. 11-CV-15625, 2012 WL 6949236, at *1 (E.D. Mich.

Dec. 10, 2012) (citing Encompass Ins., Inc. v. Hagerty Ins. Agency,

Inc., No. 08–337, 2009 WL 160776, at *6 (W.D. Mich. Jan. 22,

2009)).

      In the present case, GEICO argues the pleadings show no

factual dispute exists, so GEICO is entitled to judgment as a

matter of law. [DE 14-1, at 3-4]. In support, GEICO cites to the

Policy’s “Cancellation” provision, which states the following:




                                      4
     C. Cancellation

     1. “You” may cancel this policy at any time by providing
     “us” with advance notification of the cancellation date.

     2. Subject to the requirements of state law, “we” may
     cancel this policy by notifying “you” in writing before
     the date the cancellation is to take place. This
     cancellation notice will be mailed to “you” at the
     address shown on the Declarations Page, and proof of
     such mailing shall be sufficient proof of notification.
     Cancellation may be effective prior to the return of
     premium, if any. The return premium will be calculated
     on a pro-rate basis.

[DE 14-1, at 3 (quoting [DE 1-1, at 17])]. GEICO correctly asserts,

“Kentucky law provides for cancellation of insurance policies upon

strict compliance with the provisions of the insurance contract.”

Id. at 3 (citing Goodin v. Gen. Acc. Fire & Life Assur. Corp., 450

S.W.2d 252, 255 (Ky. 1970)).

     In Goodin, the Court of Appeals of Kentucky, the highest state

court at that time, held the following:

     [I]f the contract contains the standard provision here
     present that upon a ‘notice of cancellation mailed to
     the address of the insured stated in this contract, proof
     of mailing from the office of the insurer shall be
     sufficient notice,’ proof of mailing from the office of
     the insurer is sufficient to sustain a finding that the
     notice was effective without proof that such notice was
     received by the insured and even though the insured
     denies receipt of the communication.

450 S.W.2d at 255-56 (citing 17 Couch on Insurance 2d, section

67:182; Woodard v. Calvert Fire Ins. Co., Ky., 239 S.W.2d 267 (Ky.

1951); American Fire and Casualty Company v. Combs, Ky., 273 S.W.2d

37 (Ky. 1954)). Like cancellations, an amendatory endorsement


                                 5
prevails over any conflicting provisions of the policy because the

endorsement is later in time. See Goodin, 450 S.W.2d at 256; Hodgin

v. Allstate Ins. Co., 935 S.W.2d 614, 615 (Ky. Ct. App. 1996).

     Here, GEICO argues, “Under Kentucky law, Monette’s Policy was

validly modified when GEICO sent the Endorsement in compliance

with the Policy provisions,” and “Monette admits he received notice

of the change in coverage and that the boat was outside the

cruising limits at the time of the loss.” [DE 14-1, at 4 (citing

[DE 6])]. Monette disagrees, contending GEICO had no right under

Kentucky law to unilaterally modify a material term of the Policy

—specifically, the cruising limits—without Monette’s authorization

and consent, so the endorsement is void. [DE 15, at 4-8]. Monette

does not dispute the fact that the terms of the Policy permit GEICO

to unilaterally cancel the Policy upon notice to Monette. [DE 15,

at 6 (citing [DE 1-1, at 17])]. However, Monette contends the

Policy does not include a similar provision that would have allowed

“GEICO to unilaterally modify the coverages or make other material

changes to the Policy.” Id.

     In GEICO’s Reply [DE 17], it argues, “[The cases cited by

Monette] stand for nothing more than the proposition that parties

may make modifications by mutual assent and, if they do, those

modifications are enforceable.” [DE 17, at 2 (citing Continental

Ins. Co. v. Simpson, 294 S.W. 1048, 1049 (Ky. 1927); Kentucky Farm

Bureau Mut. Ins. Co. v. McMullin, 280 S.W.2d 882, 883 (Ky. 1955))].

                                 6
Additionally, GEICO asserts, “Kentucky law makes clear that GEICO

could unilaterally terminate coverage for the boat as long as it

complied with the notice provision in the Policy.” Id. at 3 (citing

Hodgin, 935 S.W.2d at 615 (citing                 Goodin, 450 S.W.2d 252)).

Accordingly, the issue presently before the Court is whether GEICO

could unilaterally modify the Policy without Monette’s consent. To

answer this question, the Court looks to Kentucky contract law for

guidance.

      While Goodin established that an endorsement, which is later

in   time   than   an    original   policy,       prevails   over     conflicting

provisions of the earlier policy, Goodin is distinguishable from

the present case. In Goodin, the insured did not merely receive

notification of the endorsement. Instead, following a divorce, the

insured requested two endorsements transferring policies from his

former wife to him as the named insured and accepted the policies

as endorsed, so there was mutual assent between the parties. 450

S.W.2d at 254-56. Furthermore, based on the Court of Appeals of

Kentucky’s opinion in Goodin, whether there were endorsement or

modification provisions in the relevant policies is not entirely

clear. Id.

      In    Hodgin,     the   insurance       company   issued   an    amendatory

endorsement modifying the underinsured motorist provision in an

insurance policy. 935 S.W.2d at 615. The insured argued the

endorsement was unilateral and unconscionable. Id. Citing Goodin,

                                          7
the Court of Appeals of Kentucky disagreed, finding, “Certainly

the amendatory endorsement, which appellants acknowledge they

received, clearly advised them that a change was being made in the

parties' original policy, and hence, served to validly modify the

original terms of that policy.” Id. (citing Goodin, 450 S.W.2d

252). As Monette points out, “the [Hodgin] decision does not

disclose the terms and conditions of that policy and the extent to

which unilateral amendments are permitted under the terms of that

policy.”    [DE    15,    at    7].   Moreover,       the   Court   of   Appeals   of

Kentucky’s      reliance       on   Goodin    is   misplaced.   Specifically,       in

Goodin, the parties agreed to the endorsements, so Goodin does not

support the Hodgin Court’s finding that the policy was validly

modified simply because the insured received the endorsement.

        Under Kentucky law, “‘the parties must enter into a meeting

of the minds in order to form an enforceable contract.’” Ky.

Natural Gas Corp. v. City of Leitchfield ex rel. Its Utility

Comm'n, No. 2008–CA–000789, 2011 WL 4501976, at *5 (Ky. Ct. App.

Sept.     30,     2011)    (quoting          Olshan    Foundation        Repair    and

Waterproofing v. Otto, 276 S.W.3d 827, 831 (Ky. Ct. App. 2009)).

Like the formation of a contract, a contractual modification

requires mutual assent. See Adler v. Elk Glenn, LLC, No. 12-85-

ART, 2013 WL 6632057, at *8 (E.D. Ky. Dec. 17, 2013) (citing Ky.

Natural Gas Corp., 2011 WL 4501976, at *5 (“There being no mutual

assent, there could be no modification of the contract . . . .”)).

                                             8
In addition to mutual assent being required to modify a contract

under Kentucky law, it is also a generally established requirement

of contract law, as explained in American Jurisprudence, which

states the following:

     A modified contract is essentially a new contract which
     must pass the same tests and scrutiny that apply to the
     initial   determination  of   whether  an   enforceable
     agreement exists. A valid modification of a contract
     must satisfy all the criteria essential for a valid
     original contract, including offer, acceptance, and
     consideration.

     A modification of a contract requires the mutual assent
     of both, or all, parties to the contract. Hence, one
     party to a contract may not unilaterally alter its terms
     without the assent of the other party. Mutual assent is
     as much a requisite element in effecting a contractual
     modification as it is in the initial creation of a
     contract. Furthermore, a valid contract modification
     requires mutual assent to the meaning and conditions of
     the modification and the parties must assent to the same
     thing in the same sense. A valid modification of a
     contract requires a meeting of the minds of the parties,
     which must be spelled out, either expressly or
     impliedly, with sufficient definiteness.

17A Am. Jur. 2d Contracts § 496 (2019) (footnotes omitted).

     In the present case, as previously discussed herein, GEICO

attempted to unilaterally modify the Policy with an endorsement

that amended the cruising limits. The fact that Monette was

notified that the cruising limits were going to be amended is

immaterial. A contract cannot be modified by notification alone.

Instead, both parties must assent to the modification. Since

Monette did not assent to the endorsement, it was an invalid

contract modification and, thus, void. For that reason, GEICO is

                                9
not entitled to judgment as a matter of law, and the Court will

deny GEICO’s Motion for Judgment on the Pleadings [DE 14].

        B. MONETTE’S MOTION FOR PARTIAL SUMMARY JUDGMENT

     Monette moves for partial summary judgment, asking the Court

to find that the endorsement GEICO relied on to deny coverage is

void and the damage to the boat is covered under the Policy. [DE

16, at 1]. Having found the endorsement to be void as a matter of

law, there is no genuine dispute as to any material fact regarding

the endorsement’s validity, so the Court will grant Monette’s

Motion [DE 16] in part. But the Court must now determine whether

Monette is also entitled to partial summary judgment on the issue

of coverage.

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute exists on a material fact, and thus

summary judgment is improper, if the evidence shows ‘that a

reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corporation of the President of the Church, 521 F. Supp.

2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

                                10
at 252. “The central issue is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of

law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

     The moving party has the initial burden of demonstrating the

basis for its motion and identifying those parts of the record

that establish the absence of a genuine issue of material fact.

Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

The movant may satisfy its burden by showing “that there is an

absence of evidence to support the non-moving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

has satisfied this burden, the non-moving party must go beyond the

pleadings and come forward with specific facts demonstrating the

existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is

some metaphysical doubt as to the material fact. It must present

significant probative evidence in support of its opposition to the

motion for summary judgment.”    Hall Holding, 285 F.3d at 424

(internal citations omitted).

     The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Pennington v. State

Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

                                11
(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). However, the Court is under no duty to

“search the entire record to establish that it is bereft of a

genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

(6th Cir. 2001). Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions of

the record upon which it seeks to rely to create a genuine issue

of material fact.” Id.

     In the instant case, the Court finds the endorsement is void.

However, the endorsement is not the sole reason GEICO seeks a

declaration that the boat was not covered under the Policy. In

addition to GEICO’s flawed argument that Monette breached the

cruising limits imposed by the endorsement, GEICO also argues the

boat was not covered under the Policy for the following reasons:

     b.   Monette   breached the   implied  warranty of
     seaworthiness by failing to maintain the boat in a
     seaworthy condition;

     c.   Monette breached Condition J of the Policy as well
     as the maritime doctrine of utmost good faith, or
     uberrimae fidei, by misrepresenting the value of the
     boat to GEICO;

     d.   The damage to the boat during the hurricane was
     caused directly or indirectly by wear and tear and/or
     the deteriorated condition of the boat or its equipment.

[DE 1, at 5-6].

     In GEICO’s combined Reply in Support of Plaintiff’s Motion

for Judgment on the Pleadings and Response in Opposition to


                                12
Defendant’s Motion for Summary Judgment [DE 17], GEICO asserts,

“[T]he surveyor found that the boat was over-insured and not worth

nearly   the    $90,000.00    agreed    value,       suggesting     Monette     made

misrepresentations to GEICO at the inception of the Policy.” [DE

17, at 2 (citing [DE 17-1])]. While not entirely misleading,

GEICO’s description of what the independent surveyor found is

exaggerated. In fact, the surveyor’s report does not state that

the boat was “not worth nearly the $90,000.00 agreed value.” Id.

Instead, the surveyor found, “The vessel is [in] overall poor

condition and appears not to be valued at the insured limit of

$90,000.00.” [DE 17-1, at 2].

     The   surveyor’s      report    supports    a     finding     that   the   boat

suffered   damage    from    deterioration.      Id.     at   3.    However,     the

surveyor’s report is dated August 30, 2018, and the hurricane did

not occur until October 10, 2018. In a footnote, GEICO states,

“Under   both   Kentucky     and    maritime    law,    misrepresentations       or

omissions of material facts by an insured void the insurance

policy.” [DE 17, at 2 n.2 (citing Proctor v. GEICO Gen. Ins. Co.,

360 F. Supp. 3d 626, 633 (E.D. Ky. 2019); HIH Marine Servs., Inc.

v. Fraser, 211 F.3d 1359, 1362 (11th Cir. 2000))]. Monette contends

the surveyor’s report is unverified, fails to show that Monette

misrepresented the condition, seaworthiness, or value of the boat,

and does not create a genuine issue of material fact regarding the



                                       13
seaworthiness or value of the boat. [DE 19, at 5]. Id. The Court

disagrees.

       When the evidence is construed in GEICO’s favor, at least

some of the damage found on the boat after the hurricane could be

attributed to the deterioration previously found by the surveyor,

which is plainly visible in the pictures attached to the surveyor’s

report. The surveyor’s report alone may not establish that Monette

either failed to maintain the boat in a seaworthy condition or

made a misrepresentation in his application for coverage, but it

does   create   a   genuine   dispute     of   material   fact   for   a   jury.

Therefore, the Court will deny Monette’s Motion for Partial Summary

Judgment [DE 16], insofar as it pertains to Monette’s alleged

entitlement to coverage under the Policy.

                              III. CONCLUSION

       Since there was no mutual assent between the Parties, the

amendatory endorsement to the Policy is void, GEICO’s Motion for

Judgment on the Pleadings [DE 14] must be denied, and Monette’s

Motion for Partial Summary Judgment [DE 16] shall be granted in

part, insofar as it pertains to the endorsement issue. The cause

of the damage to the boat and whether Monette failed to maintain

the    boat   and   accurately   describe      its   condition   are   factual

determinations that must be made by a jury, so Monette’s Motion

for Partial Summary Judgment [DE 16] shall be denied in part,

insofar as it pertains to a determination on coverage. Accordingly,

                                     14
     IT IS ORDERED as follows:

     (1)   GEICO’s Motion for Judgment on the Pleadings [DE 14] is

DENIED; and

     (2) Monette’s Motion for Partial Summary Judgment [DE 16] is

GRANTED IN PART, insofar as it pertains to the issue of whether

the endorsement is void, and DENIED IN PART, insofar as it pertains

to the issue of whether the damage to the boat is covered under

the Policy.

     This the 6th day of February, 2020.




                                 15
